Citation Nr: 0733784	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a knee disability, 
to include as secondary to service-connected intervertebral 
disc syndrome status post discectomy.  

2.  Entitlement to service connection for a foot disability, 
to include as secondary to service-connected intervertebral 
disc syndrome status post discectomy.  

3.  Entitlement to service connection for headaches, to 
include as secondary to service-connected intervertebral disc 
syndrome status post discectomy.  

4.  Entitlement to service connection for disability 
manifested by constipation, to include as secondary to 
service-connected intervertebral disc syndrome status post 
discectomy.  

5.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
intervertebral disc syndrome status post discectomy.  

6.  Entitlement to an increased rating for intervertebral 
disc syndrome status post discectomy, currently evaluated as 
20 percent disabling.  

7.  Entitlement to an increased rating for radiculopathy of 
the right lower extremity, to include the right leg, right 
knee, and right foot toes, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an increased rating for radiculopathy of 
the left lower extremity, to include the left leg, left knee, 
and left foot toes, currently evaluated as 10 percent 
disabling.  

9.  Entitlement to an initial rating in excess of 10 percent 
for a sleep disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
November 1997.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of March 2005 and April 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

Following certification of the veteran's appeal to the Board 
in April 2006, the RO forwarded to the Board relevant medical 
evidence from Horizon Spine Rehabilitation.  The veteran has 
waived his right to have the RO consider this evidence in the 
first instance.  38 C.F.R. § 20.1304(c) (2007).  The Board 
accepts this evidence into the record on appeal.  

By the above-noted March 2005 rating decision, the RO denied 
the veteran's claim for service connection for a mental 
condition (psychiatric disability).  The following month, the 
veteran's attorney filed a notice of disagreement (NOD) with 
the denial of the claim.  Based on a subsequent grant of 10 
percent for service-connected sleep disorder, which was rated 
under the General Schedule for Mental Disorders (See 
38 C.F.R. § 4.130), the RO determined that such action was a 
total grant of the benefit sought on appeal with respect to 
the veteran's claim for a mental condition.  The Board 
disagrees (as will be explained in the remand section below).  
Thus, a statement of the case (SOC) in response to the 
veteran's NOD on the denial of his claim for service 
connection for a psychiatric disability has not been issued.  
Consequently, the Board does not have jurisdiction to review 
the issue.  38 C.F.R. §§ 20.200, 20.202 (2007).  
Nevertheless, the issue will be remanded with instructions to 
issue an SOC.

The decision below addresses the veteran's claims for service 
connection for a bilateral knee disability and for an initial 
rating in excess of 10 percent for a sleep disorder.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.


FINDINGS OF FACTS

1.  The medical evidence does not reflect that the veteran 
currently has a knee disability.  

2.  Since the September 24, 2004, effective date of the grant 
of service connection, the veteran's sleep disorder is 
manifested by difficulty sleeping due to back pain, resulting 
in daytime sleepiness and drowsiness; such symptoms are mild 
and result in a decrease in the veteran's work efficiency and 
the ability to perform occupational tasks during periods of 
significant stress.  


CONCLUSIONS OF LAW

1.  The veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated by 
service, or that is the result of or proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

2.  The criteria for an initial rating higher than 10 percent 
for sleep disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic 
Code 9413 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the veteran's claims 
for service connection for a bilateral knee disability and 
for an initial rating in excess of 10 percent for sleep 
disorder has been accomplished.  

In this respect, through January 2004 and September 2005 
notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claims 
for service connection for bilateral knee disability and for 
an initial rating in excess of 10 percent for sleep disorder.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the veteran was notified 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letters also requested that the 
veteran identify any medical providers from whom he wanted VA 
to obtain and consider evidence.  The veteran was also 
requested to submit relevant evidence in his possession in 
support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Furthermore, in 
April 2006, the veteran was informed of the provisions 
regarding the assignment of effective dates and disability 
rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, the veteran was 
provided the content-complying notice to which he was 
entitled.  Pelegrini, 18 Vet. App. at 122.  Consequently, the 
Board finds the detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Furthermore, the Board notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims for 
service connection for bilateral knee disability and for an 
initial rating in excess of 10 percent for a sleep disorder 
decided herein.  The veteran's service medical records are 
associated with the claims file as well as identified VA and 
private treatment records.  The veteran has been provided VA 
examinations with respect to his claims.  Otherwise, neither 
the veteran nor his attorney has identified, and the record 
does not otherwise indicate, existing records pertinent to 
the claims that need to be obtained.  Thus, the essential 
fairness of the adjudication of the veteran's claims has not 
been affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A. Service Connection for Knee Disability

The Board notes initially that the RO has considered the 
veteran's claim for service connection for bilateral knee 
disability as directly related to service and on a secondary 
basis to the veteran's service-connected intervertebral disc 
syndrome status post discectomy.  The Board will likewise 
consider both theories of entitlement.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Recently, a provision of 38 C.F.R. § 3.310 was amended.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006) (as codified at 
38 C.F.R. § 3.310 (2007)).  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  In light of this fact and because 
the veteran's claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which favors the 
claimant.  

The veteran is claiming that he suffers from a bilateral knee 
disability secondary to his service-connected intervertebral 
disc syndrome status post discectomy.  In this regard, the 
veteran reports chronic, flaring pain in his knees.  The 
veteran's service medical records reflect no complaints, 
diagnoses, or treatment for knee disability.  

Relevant post-service medical evidence does not reflect any 
finding of a knee disability.  In particular, reports of VA 
examination in October 2004 and February 2005 reflect the 
veteran's complaints of bilateral knee pain but no objective 
finding of any knee disability.  The examiner in January 2005 
diagnosed the veteran with normal knees.  A radiographic 
study of the veteran's knees at that time was reported as 
being within normal limits.  In this case, the record simply 
does not reveal any competent medical evidence reflective of 
a finding or diagnosis for a knee disability.  Furthermore, 
neither the veteran nor his attorney has otherwise alluded to 
or identified competent medical evidence that would support 
the veteran's claim of a present bilateral knee disability or 
otherwise contradict the medical findings of the February 
2005 VA examiner.  Hence, an essential requirement for 
service connection--evidence of a current diagnosed 
disability--is not met.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  See also e.g., Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (mere pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted).  In the absence 
of proof of a current bilateral knee disability, the claim 
for service connection may not be granted.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

B.  Higher Rating for Sleep Disorder

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The veteran's sleep disorder is rated analogously under 38 
C.F.R. § 4.130, Diagnostic Code 9413 for anxiety disorder, 
not otherwise specified.  See 38 C.F.R. § 4.20 (2006) (When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.).  The 
veteran is currently in receipt of a 10 percent disability 
rating.  Under diagnostic code 9413, the maximum rating 
available is 100 percent.  

Under the relevant rating criteria, a noncompensable 
disability rating is warranted when a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9413.  A 10 percent disability rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Id.  

A 30 percent disability rating is assigned for a mental 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for disability which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id. 

The symptoms listed in the above rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

In this case, a report of January 2005 VA examination 
reflects the veteran's report of his sleep being disturbed by 
pain in his lumbar spine.  He reported taking Ambien in the 
past but that this did not normally help.  Otherwise, he took 
Ultram which helped on occasion.  In addition, the veteran 
reported that he typically attempted to go to bed between 10 
p.m. and 10:30 p.m. but that he would typically get back up 
to work on some task and then ultimately go back to bed at 
2:30 a.m. or 3 a.m.  He usually awakened at 7 or 8 o'clock in 
the morning as a result of his back discomfort.  As a result, 
the veteran reported experiencing daytime sleepiness and 
drowsiness.  The examiner's diagnosis included sleep hygiene 
disturbance secondary to chronic pain.  

A report of VA mental disorders examination, dated later in 
January 2005, reflects a notation by the examiner that the 
veteran's problems with sleeping and waking up in the middle 
of the night occurred two to three times per week.  
Furthermore, there was associated daytime sleepiness and 
drowsiness while he was at school.  The examiner described 
the veteran's sleep disorder as not being associated with a 
breathing-related sleep disorder or narcolepsy.  He noted 
that the sleep disorder did not cause the veteran significant 
distress or impairment in social, occupational or other 
important areas of functioning.  The examiner also noted that 
the sleep disorder did not have an affect upon the veteran's 
occupational or social functioning in terms of the DSM-IV 
criteria.  Furthermore, only during times of significant 
stress would the veteran exhibit symptoms, described as mild 
and transient, which would decrease his work efficiency and 
the ability to perform occupational tasks.  

In August 2007, the veteran submitted additional written 
argument to the Board in which he complained of being 
awakened at night every 1-2 hours due to his chronic back 
pain.  

Here, the examiner has clearly described symptoms associated 
with the sleep disorder as mild, and has opined that any such 
symptoms would result only in a decrease in the veteran's 
work efficiency and the ability to perform occupational tasks 
during periods of significant stress.  Otherwise, the sleep 
disorder has not been reported to cause the veteran 
significant distress or impairment in social, occupational or 
other important areas of functioning.  As such, the Board 
finds that since the initial grant of service connection, 
September 24, 2004, the veteran's sleep disorder warrants no 
more than a 10 percent rating for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9413.  Otherwise, the Board has considered 
but does not find that the medical evidence reflects that the 
veteran's sleep disorder results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Thus, the criteria for a rating to 30 percent have 
not been met.  Likewise, the Board has considered but does 
not find that since the initial grant of service connection, 
the veteran's sleep disorder approximates a 50 percent, 70 
percent or 100 percent disability rating under 38 C.F.R. § 
4.130, Diagnostic Code 9413.  

The Board has also considered whether the veteran would 
warrant a higher rating under any other diagnostic code.  As 
noted above, the veteran's sleep disorder has not been 
associated with a breathing-related disability or narcolepsy.  
As such, consideration of the veteran's service-connected 
sleep disorder under 38 C.F.R. § 4.97, Diagnostic Code 6847 
(2007), for sleep apnea, is not warranted.  The Board has 
also considered the veteran's sleep disorder under 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (2007), for chronic fatigue 
syndrome.  While the veteran has complained of chronic 
fatigue he has not otherwise reported, nor does the medical 
evidence reflect, fatigue associated with his sleep disorder 
that results in restriction of his daily activities or 
results in periods of incapacitation.  Thus, a rating higher 
than 10 percent under 38 C.F.R. § 4.88b, Diagnostic Code 6354 
would not be warranted.  

Consequently, since the initial grant of service connection, 
September 24, 2004, the Board finds that the veteran's sleep 
disorder is properly assigned a 10 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code 9413.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
does not find that the veteran's sleep disorder has been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to in the September 2005 
SOC).  Here, there is an absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or frequent periods of 
hospitalization, or evidence that the sleep disorder 
otherwise has rendered impractical the application of the 
regular schedular standards.  Therefore, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine with respect to the claim for 
an initial rating in excess of 10 percent for sleep disorder.  
However, the preponderance of the evidence is against the 
claim; hence, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  


ORDER

Service connection for a knee disability is denied.  

A rating in excess of 10 percent for sleep disorder is 
denied.  


REMAND

As noted above, in a March 2005 rating decision, the RO 
denied the veteran's claim for service connection for a 
mental condition (psychiatric disability).  The following 
month, the veteran's attorney filed a notice of disagreement 
(NOD) with the denial of the claim.  Subsequently, in an 
April 2005 rating decision, the RO granted a separate 10 
percent rating for the veteran's service-connected sleep 
disorder.  In the rating decision, the RO noted the 
following:

Sleep disorders are evaluated based on the 
rating schedule for mental disorders.  
Therefore, this action represent[s] a total 
grant of the benefit sought on appeal 
regarding a mental condition.  No further 
action will be taken on the appeal for 
service connection for a mental condition.  

In this case, a review of the claims file since the April 
2005 rating decision reflects that the veteran continues to 
offer argument and evidence in support of his claim for 
service connection for a psychiatric disability.  Records 
have also been submitted showing clinical assessments of 
depression by social workers in June and July 2005.  
Notwithstanding that the general rating criteria for mental 
disorders includes consideration of chronic sleep impairment, 
a psychiatric disability and a sleep disorder may be two 
separate and distinct disabilities.  Thus, rating a sleep 
disorder analogously under 38 C.F.R. § 4.130, Diagnostic Code 
9413, would not preclude a separate claim of service 
connection for a psychiatric disability.  Thus, the Board 
finds that the claim for service connection for a psychiatric 
disability remains on appeal.  

Here, the next step in the appellate process is for the RO to 
issue the veteran an SOC summarizing the evidence relevant to 
the claim for service connection for a psychiatric 
disability, the applicable legal authority, and the reasons 
that the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claim for service connection for a 
psychiatric disability must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a substantive appeal must be filed after an 
SOC is issued by the RO.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).  

The Board also finds that additional development is necessary 
with respect to the veteran's claims for service connection 
for a foot disability, for headaches; and for disability 
manifested by constipation; as well as a rating higher than 
20 percent for intervertebral disc syndrome status post 
discectomy (lumbar spine disability); a rating higher than 10 
percent for radiculopathy of the right lower extremity, to 
include the right leg, right knee, and right foot toes; and 
an initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity, to include the left leg, left 
knee, and left foot toes.  

The Board notes initially that the RO has considered the 
veteran's claims for service connection for bilateral foot 
disability, for headaches, and for constipation as directly 
related to service and on a secondary basis to the veteran's 
service-connected lumbar spine disability.  The Board is 
likewise considering both theories of entitlement.  

With respect to the claim for service connection for a foot 
disability, the veteran reports chronic, sharp pain on the 
top of his feet and ankles.  The veteran compared the pain in 
his feet and ankles to the pain associated with a sprained 
ankle, and that it was difficult to walk.  The veteran's 
attorney has claimed that the veteran suffers from a 
bilateral foot disability due to service.  He has reported 
that while in service the veteran was given shoe inserts.  

A review of the veteran's service medical records reflects no 
identified foot disability upon entrance into service.  
During service, an August 1994 treatment note reflects that 
the veteran sought treatment for low back pain with radiation 
to his buttocks.  He also complained of lateral left calf and 
medial arch pain.  The veteran was noted to use sponge 
insoles.  The assessment included left shin splint due to 
flat feet and anterior tibialis spasm.  

Relevant post-service medical evidence reflects a report of 
October 2004 VA examination.  The veteran reported that he 
did not wear orthotics although he used soft supports and 
over-the-counter pads inserts.  He also reported pain down 
his right calf and the bottom of his right foot.  Physical 
examination of the right foot revealed some mild decrease in 
sensation over the great toe.  There was some diminished 
sharp and dull discrimination to the right foot up to 
approximately the ankle.  No additional medical findings with 
respect to the right foot were made.  

A report of February 2005 VA joints examination reflects the 
examiner's report that the veteran described chronic pain in 
his lumbar spine region, to include radiating pain into his 
left leg and sciatic-type symptoms that extended all the way 
down to the dorsum of the foot.  The veteran reported wearing 
custom-made orthotics in his shoes.  On clinical evaluation, 
the examiner noted that the veteran's feet evidenced, in 
particular, decreased sensation to light touch over the 
dorsum of the left foot.  His toes were warm and pink.  There 
was no erythema or asymmetric sweating of his feet.  He had a 
palpable dorsalis pedis and posterior tibial pulse 
bilaterally.  The examiner noted that further examination of 
the veteran's feet was not performed, such as range of 
motion, as there were no specific complaints in this regard.  
He also indicated that the veteran's foot pain was a 
continuum of his left sciatic-type symptoms, and should not 
be misinterpreted as being foot pain as would be experienced 
after a fracture.  The examiner noted that a radiographic 
study of the veteran's feet was within normal limits.  A 
review of that report of radiographic study report reveals an 
impression of minimal degenerative changes of the sesamoid 
bones of the right great toe, as well as a small left plantar 
calcaneal bone spur.  The examiner's diagnosis included left-
sided L5-S1 radiculopathy.  

With respect to the report of February 2005 VA examination, 
the Board notes that the examiner has reported that the leg 
and foot pain is a continuum of the left sciatic symptoms.  
Thus, it would appear he is associating the veteran's left 
foot pain, and not necessarily his right foot pain, with the 
left sciatic symptoms.  Otherwise, the examiner does make 
limited clinical findings with respect to the right and left 
feet.  The veteran is currently service-connected for 
radiculopathy in both lower extremities to include the toes 
of the feet.  The Board also notes that while the VA examiner 
noted that the veteran's feet were normal on X-ray, as noted 
above, a review of the X-ray report reveals an impression of 
minimal degenerative changes of the sesamoid bones of the 
right great toe, as well as a small left plantar calcaneal 
bone spur.  It thus would appear to the Board that there is 
evidence of disability in veteran's right foot and left foot, 
as contrasted with any pain based solely on radiculopathy.  

Likewise, the veteran claims that he suffers from headaches 
that are secondary to the medications he takes for his 
service-connected lumbar spine disability.  He also contends 
that he has suffered from constipation since service, but 
also believes that his constipation could be due to the 
medications he takes for this lumbar spine disability.  

A review of the veteran's service medical records reflects no 
complaints, diagnoses, or treatment for constipation or 
headaches during a medical examination associated with the 
veteran's entrance onto active military service.  Otherwise, 
during service, an August 1993 treatment record notes the 
veteran's complaints of headaches following a myelogram 
involving his spine.  The assessment was headaches status 
post myelogram.  

In a report of January 2005 VA genitourinary examination, the 
examiner noted that the veteran took Tramadol (a pain 
reliever) and then went through a period where he did not 
take Tramadol, and later experienced headaches.  There was no 
history of prostrating headaches reported.  The veteran was 
noted to report that he took Tramadol three times a week and 
Tylenol on an as needed basis.  The veteran was also noted to 
report that he suffered from some degree of constipation 
since his time in the service, and that he was currently 
taking a daily fiber supplement.  He indicated that he 
experienced constipation 3-4 days a week.  The veteran was 
noted to take Ultram (a pain reliever) but did not describe a 
strict correlation between the Ultram and the constipation.  
The examiner's diagnosis included headaches (not otherwise 
specified) and intermittent constipation.  

Regarding the veteran's headaches, the examiner opined that 
the headaches represented intermittent tension headaches, and 
that it was less than likely secondary to a rebound type of 
headache caused by taking medications for his service-
connected lumbar spine disability.  The examiner noted that 
the veteran simply did not take the amount of medication 
typical, nor was the pattern typical, of a classic analgesic 
rebound headache.  As for the veteran's constipation, the 
examiner opined that the veteran's constipation was less 
likely secondary or related to the medication that he took 
for his service-connected lumbar spine disability.  The 
examiner noted that the veteran did take Tramadol but did so 
on a very infrequent basis to account for an ongoing 
constipation that he experienced.  

The Board is mindful that there is a lack of competent 
medical evidence demonstrating that the veteran has a current 
bilateral foot disorder that is proximately due to or 
aggravated by his service-connected lumbar spine disability.  
Likewise, none of the evidence of record reflects any 
indication that the veteran's headaches or constipation have 
been aggravated by his service-connected lumbar spine 
disability.  At the same time, the Board is cognizant that 
the VA examinations in January 2005 and February 2005 were 
undertaken to determine whether the veteran's bilateral foot 
disability, headaches, and constipation were proximately due 
to service-connected lumbar spine disability.  The Court has 
held that once VA undertakes the effort to provide an 
examination when developing a claim for service connection, 
even if not statutorily obligated to do so, it must provide 
an adequate one.  See Woehlaert v. Nicholson, No. 05-2302 
(U.S. Vet. App. August 24, 2007).  See also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence . . . is essential 
for a proper appellate decision").

Here, the Board notes that the examiner's findings in 
February 2005 do not address the apparent bilateral disorders 
identified on X-ray.  Furthermore, the examiner appears to 
only equate sciatic-like pain to the veteran's left foot as 
compared to his right foot.  Thus, the report of examination 
lacks adequate findings as to whether the veteran has a foot 
disability that is proximately due to or aggravated by his 
service-connected lumbar spine disability.  Likewise, the 
examiner in January 2005 did not specifically opine as to 
whether the veteran's tension headaches or constipation were 
aggravated by service-connected lumbar spine disability (to 
include any medications taken for the disability).  In this 
case, to consider the veteran's claims at this juncture based 
on the medical opinions of record, the Board would be 
required to exercise its own medical judgment, which is not 
appropriate.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  

With respect to the veteran's claim for higher ratings for 
his service-connected lumbar spine disability and for 
service-connected radiculopathy of the right lower and left 
lower extremities, the Board notes that in a report of a 
December 2004 VA examination, the examiner noted that flexion 
of the veteran's lumbar spine was to 40 degrees.  Additional 
repetitive motion testing was also conducted and resulted in 
pain essentially throughout the range of motion, more 
pronounced at the end points.  A subsequent report of 
February 2005 VA examination revealed forward flexion to 75 
degrees with discomfort in the range of 65 to 75 degrees.  In 
June 2007, additional evidence was received by the Board.  
This evidence consisted of treatment records from Horizon 
Spine Rehabilitation, dated from March 2007 to May 2007.  The 
treatment records reflect an apparent worsening of flexion of 
the veteran's lumbar spine.  

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 
9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 
2006), VA's Compensation & Pension Service noted that to 
properly evaluate any functional loss due to pain, examiners, 
at the very least, should undertake repetitive testing (to 
include at least three repetitions) of the joint's or spine's 
range of motion, if feasible.  It was determined that such 
testing should yield sufficient information on any functional 
loss due to an orthopedic disability.  

Additionally, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  

The Board also notes that the veteran submitted additional 
written argument to the Board in August 2007.  He reported an 
increase in severity in his radicular systems of the 
bilateral lower extremities.  The Board notes that the 
veteran is qualified, as a lay person, to report worsening 
symptoms such as radicular pain.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  With respect to clinical findings 
regarding the severity of any radiculopathy, the Board notes 
that in a report of December 2004 VA examination, the 
examiner noted that on right leg raise to 60 degrees there 
was mild posterior radiculopathy on the right.  Otherwise, 
there has been no definitive finding regarding the severity 
of the veteran's service-connected radicular symptoms.  

In light of the above findings with respect to the veteran's 
remaining claims, the Board believes another VA examination 
is needed to provide current findings with respect to the 
veteran's service-connected lumbar spine disability, as well 
as service-connected radicular symptoms into the bilateral 
lower extremities.  Under these circumstances, the veteran 
should be scheduled to undergo both neurologic and orthopedic 
examinations at an appropriate VA medical facility.  
Furthermore, any such orthopedic examination should include 
clinical evaluation of the veteran's feet and the examiner 
should provide a medical opinion as to whether any identified 
foot disability is related to service, or is proximately due 
to or aggravated by service-connected disability.  See 
38 U.S.C.A. § 5103A.  The Board emphasizes to the veteran 
that failure to report to the scheduled examination, without 
good cause, may result in a denial of his claims.  See 38 
C.F.R. § 3.655(b) (2007).  

Furthermore, the claims file should be returned to the VA 
examiner who evaluated the veteran during a January 2005 VA 
genitourinary examination.  That examiner should provide a 
supplemental opinion as to whether the veteran's headaches or 
constipation are related to service or were aggravated by the 
veteran's service-connected lumbar spine disability or 
treatment therefor.  Arrangements should be made for the 
veteran to undergo examination only if the VA examiner is 
unavailable or if such examination is needed to answer the 
questions posed above.  38 U.S.C.A. § 5103A.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, VA should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  The RO should issue to the veteran 
and his attorney an SOC addressing the 
claim for service connection for a 
psychiatric disability.  Along with the 
SOC, the RO must furnish to the veteran 
and his attorney a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal of this issue.  (The 
veteran and his attorney are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected.)  If, and 
only if, the veteran files a timely 
appeal, this issue should be returned to 
the Board.  

2.  The veteran should be sent a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence to be obtained that is 
currently not of record.  The veteran 
should also be invited to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After securing any additional 
records, the veteran should be scheduled 
for neurologic and orthopedic evaluations 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to and reviewed by the 
physician(s) designated to examine the 
veteran.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees) 
should be accomplished, and all clinical 
findings should be reported in detail.

Neurologic examination-The examiner 
should identify current neurological 
symptoms associated with the veteran's 
lumbar spine disability.  The examiner 
should specifically indicate the 
existence and frequency or severity (as 
appropriate) of each of the following: 
sciatic neuropathy, radiculopathy, 
characteristic pain, and/or muscle spasm.  
If neurological impairment is identified, 
the level of impairment and the 
particular peripheral nerve(s) affected, 
or seemingly affected, should be 
reported.  The level of nerve impairment 
should be equated with "mild," 
"moderate," "moderately severe," or 
"severe" disability.  Additionally, the 
examiner should comment on whether the 
veteran has experienced any 
incapacitating episodes of low back pain 
requiring bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Orthopedic examination-The examiner 
should report range of motion of the 
thoracolumbar spine in all directions (in 
degrees).  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point 
pain begins), weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar spine; 
and whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner should 
express such functional losses in terms 
of additional degrees of limited motion.  

Furthermore, the examiner should evaluate 
the veteran's right foot and left foot 
and identify any current disability 
associated with the feet.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any identified disability of the 
feet is related to the veteran's period 
of military service; or (a) was caused or 
(b) aggravated (i.e., permanently 
worsened) by the veteran's service-
connected lumbar spine disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Note:  To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P Service policy, 
should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the joint's or 
spine's range of motion.  See VA Fast 
Letter 06-25 (November 29, 2006).  

4.  The veteran's claims file should be 
forwarded to the examiner who examined 
the veteran in January 2005 during a VA 
"genitourinary" examination.  
Following a review of the claims file, 
that examiner should be asked to 
provide a supplemental opinion.  

The examiner should opine, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
headaches or disability manifested by 
constipation are related to the 
veteran's period of military service; 
or (a) caused or (b) aggravated (i.e., 
permanently worsened) by the veteran's 
service-connected lumbar spine 
disability (to include any medications 
taken by the veteran for the lumbar 
spine disability).  An explanation for 
the opinions provided should be set 
forth.  

(An additional examination should be 
scheduled only if the January 2005 VA 
examiner is unavailable or such 
examination is needed to answer the 
questions posed above.)  

5.  After undertaking any other 
development deemed appropriate, the 
veteran's remaining claims on appeal for 
service connection and for higher ratings 
should be re-adjudicated.  If any benefit 
sought is not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


